Case: 15-12935    Date Filed: 05/13/2016   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-12935
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:06-cr-20044-MGC-11



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ARTHUR JONES,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 13, 2016)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Arthur Jones appeals the denial of his motion to reduce his sentence. A

court can reduce a sentence if it was based on a sentencing range that has since
               Case: 15-12935     Date Filed: 05/13/2016    Page: 2 of 3


been lowered by the Sentencing Commission, so long as the reduction “is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Jones’s motion is based on Amendment

782, which the Sentencing Commission’s policy statement on sentence reductions

says applies retroactively. See USSG § 1B1.10(a)(1). However, that statement

also says a reduction “is not consistent with this policy statement and therefore is

not authorized” if Amendment 782 “does not have the effect of lowering the

defendant’s applicable guideline range.” Id. § 1B1.10(a)(2).

      Amendment 782 “does not have the effect of lowering” Jones’s guideline

range. Jones’s presentence investigation report (PSI) calculated a base offense

level of 26 based on USSG § 2D1.1. After Amendment 782, Jones’s base offense

level under § 2D1.1 would be 24. Jones wasn’t sentenced based on § 2D1.1

though. Rather, he was sentenced using USSG § 4B1.1 (the career offender

guideline). The PSI calculated Jones’s offense level at 34 based on § 4B1.1,

lowered to 31 because Jones accepted responsibility for his crime. Jones didn’t

object to any of the facts in the PSI or to his career offender status, so the court

sentenced him at offense level of 31. A failure to object to facts in the PSI admits

those facts for sentencing purposes. See United States v. Beckles, 565 F.3d 832,

843 (11th Cir. 2009). Though Amendment 782 would reduce Jones’s base offense

level under USSG § 2D1.1, his offense level would still be 31 because of USSG


                                           2
              Case: 15-12935    Date Filed: 05/13/2016   Page: 3 of 3


§ 4B1.1. This means Amendment 782 wouldn’t lower his sentence, so the

Sentencing Commission’s policy statement in USSG § 1B1.10(a)(2)(B) bars a

reduction. See United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012) (per

curiam) (holding that § 3582(c)(2) bars a sentence reduction when defendants

“were assigned a base offense level under” USSG § 2D1.1 but were then

“ultimately assigned a [higher] total offense level and guideline range” under

USSG § 4B1.1).

      Jones claims that his plea agreement said the government wouldn’t argue for

career-offender status, so this status shouldn’t be assumed in deciding his § 3582

motion. But Jones’s plea agreement never mentions the career offender guideline.

All the plea agreement said on this topic is that the government would ask for a

sentence at the low end of the guideline range. This doesn’t change the fact that

Amendment 782 “does not have the effect of lowering the defendant’s applicable

guideline range” here. USSG § 1B1.10(a)(2)(B). The district court correctly

denied Jones’s motion.

      AFFIRMED.




                                         3